UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7597



WAVERLY K. HOOD,

                                             Petitioner - Appellant,

          versus


GENE JOHNSON, Director, Virginia Department of
Corrections,

                                              Respondent - Appellee.


                              No. 05-6056



WAVERLY K. HOOD,

                                             Petitioner - Appellant,

          versus


GENE JOHNSON, Director, Virginia Department of
Corrections,

                                              Respondent - Appellee.


Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (CA-04-325-2)


Submitted:   March 11, 2005                 Decided:   March 28, 2005
Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Waverly K. Hood, Appellant Pro Se. Paul Christopher Galanides,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           These related appeals have been consolidated. In No. 04-

7597, Waverly K. Hood seeks to appeal the district court’s order

dismissing as untimely his petition filed under 28 U.S.C. § 2254

(2000).   An appeal may not be taken from the final order in a

§ 2254 proceeding unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§   2253(c)(2)   (2000).    A    prisoner   satisfies      this   standard    by

demonstrating    that   reasonable     jurists     would     find    that    his

constitutional    claims   are   debatable   and    that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          We have independently reviewed the

record and conclude that Hood has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

this appeal.

           In No. 05-6056, Hood appeals the district court’s order

construing his motion for a new trial as a § 2254 petition and

dismissing it as successive and unauthorized.              A certificate of

appealability is required for our review of this appeal.                     See

Jones v. Braxton, 392 F.3d 683, 688-89 (4th Cir. 2004).                We have


                                   - 3 -
independently reviewed the record and conclude Hood has not made

the   requisite   showing   for    issuance   of   a   certificate   of

appealability.      Accordingly,      we   deny    a   certificate   of

appealability, deny Hood’s motion for preparation of a trial

transcript at government expense, and dismiss this appeal.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                             DISMISSED




                                  - 4 -